Citation Nr: 1625846	
Decision Date: 06/28/16    Archive Date: 07/11/16

DOCKET NO.  14-09 696	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for a gastrointestinal disorder, to include as secondary to the service connected disabilities of posttraumatic stress disorder (PTSD) or diabetes mellitus II. 

2.  Entitlement to service connection for hypertension, to include as secondary to the service connected disabilities of posttraumatic stress disorder (PTSD) or diabetes mellitus II.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, Spouse 
ATTORNEY FOR THE BOARD

K. Anderson, Associate Counsel


INTRODUCTION

The Veteran had active military service from February 1969 to September 1970.  

These claims come to the Board of Veteran's Appeals (Board) from May 2012 and June 2013 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas. 

The Veteran testified at a hearing before the Board in October 2015.  A VLJ who conducts a hearing must fully explain the issues and suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, during the hearing, the Veteran was assisted by a representative, and both the representative and the VLJ asked relevant questions concerning the Veteran's symptoms and the resulting impairment, as well as the effect of his disability on his daily life and his occupation.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).


REMAND

The Veteran has asserted entitlement to service connection for hypertension and a gastrointestinal disorder.  Although the Board regrets the additional delay, further development is needed prior to deciding the claim.

Concerning the gastrointestinal disorder, the record is unclear as to the current diagnosis or diagnoses.  Specifically, the record has mentioned gastroesophageal reflux disease(GERD), hiatal hernia, and esophagitis, gastritis, diverticulosis, irritable bowel syndrome (IBS), colitis, cholecystitis, and pancreatitis.  The May 2014 VA examination explained that it appeared the Veteran had hiatal hernia and GERD which cause gastritis.  While the medication for PTSD had side effects associated with the stomach, "it appears from the notes that the symptoms are somewhat [improved] with stopping the sertraline."  The examiner continued to state "I have no other notes since this is so recent to show how this will play out."  The June 2014 addendum opinion to the VA examination noted that the "stomach problems are intestinal and they have not ruled out the cause."  VA treatment records in 2013 and 2014 reflect that extensive work-up was done to determine the cause of the stomach problems and a September 2014 note explained that workup included labs, scopes and imaging with the etiology not found.  An October 2014 VA treatment record indicated the Veteran was waiting to see Dr. Mojtaba Olyaee gastroenterologist at KUMC for 2nd opinion.  Records from Dr. Olyaee have not been obtained.

Furthermore, the Board finds another VA examination is necessary.  Specifically, the May 2014 VA examiner diagnosed GERD and hiatal hernia and indicated a baseline could be found and noted "no stomach complaints till 2012."  A subsequent June 2014 addendum contradicted this finding and opined that the baseline could not be established because the metformin was discontinued and added back in and the side effect of diarrhea did not correlate to the GERD.  

Despite being done by the same examiner the findings are contradictory and the rationale is not sufficient to explain the change.  Furthermore, as noted above, workup on the condition has not yet been completed, the diagnosis is not entirely clear and treatment records subsequent to the addendum again suggest a possible relationship.  Specifically, in July 2014, the Veteran was again ordered to stop Metformin to see if there was any GI involvement.  The Board was unable to determine what happened after stopping the Metformin in 2014.  In light of the conflicting opinion and the unclear diagnosis and etiology, the Board finds another VA examination is necessary.

Concerning the hypertension, the Veteran has asserted that his hypertension is proximately due to or was aggravated either by his service connected PTSD or diabetes mellitus.  The Veteran underwent a VA examination to determine the etiology of his hypertension.  The Board finds this examination to be inadequate because it appears as though the examiner did not understand the questions posed, did not provide adequate rationales for the conclusions drawn, and did not consider all of the Veteran's contentions.  Specifically, in responding to the question as to whether the service-connected PTSD aggravated the hypertension, the examiner responded that if the hypertension was related to his PTSD it would have been diagnosed much earlier than 30 years later.  The Court has indicated that "not due to," "not caused by," or "not related to" a service-connected disability is insufficient to address the question of aggravation under § 3.310(b). See Allen v. Brown, 7 Vet. App. 439, 449 (1995) ("[I]t is a big stretch of the English language to construe the phrase 'no etiological relationship between the Veteran's service-connected right knee arthritis and the subsequent onset of left knee and bilateral hip arthritis' as encompassing aggravation, especially considering the use of the word 'onset.'"); see also Clayton v. Shinseki, No. 09-4628, 2011 WL 1882285 (Vet. App. May 18, 2011) (non-precedential) (finding the opinion that the claimed disorder was not "specifically related to" another disability was inadequate because it did not address the issue of aggravation).  As such the Board is remanding for an additional opinion.  

Further, the Veteran testified at his Board hearing that he went to the emergency room on September 24, 2015 and the attending physician told him that his diabetes and hypertension go hand in hand, and that his PTSD could cause or make his hypertension worse.  These emergency treatment notes have not been associated with the file, and as such the Board is remanding for these records as well.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all sources of treatment that he has received for his gastrointestinal disorder and hypertension and to provide any releases necessary for VA to secure records of such treatment or evaluation.  The RO/AMC should obtain copies of the complete records of all such treatment and evaluation from all identified sources. 

The RO/AMC should specifically request medical records from Dr. Mojtaba Olyaee at KUMC and associate these records with the claims file.

 If any requested records are not available, that fact must clearly be documented in the claims file and proper notification under 38 C.F.R. § 3.159(e)  should be provided to the Veteran.

2.  Obtain and associate with the claims file all outstanding VA treatment records and VA hospital records from December 2014 to the present.   

3.  Arrange for an appropriate physician (excluding all nurse practitioners) to provide an opinion on the nature and etiology of the Veteran's gastrointestinal disorder.  The Veteran's claims file must be reviewed by the examiner in conjunction with providing the opinion.  Based on the review of the record, the examiner should provide an opinion that responds to the following: 

a.  Clarify the current diagnosis or diagnoses pertaining to the Veteran's gastrointestinal complaints.

b.  For each diagnosed disability, state whether it is at least as likely as not (50 percent or greater probability) that the current diagnosis was caused by a service connected disability, to include PTSD, Diabetes, nephropathy, peripheral neuropathy, erectile dysfunction, and tinnitus including any medications taken for these conditions?

c.  For each diagnosed disability, state whether it is at least as likely as not (50 percent or greater probability) that the current diagnosis was aggravated (increased in severity) by a service connected disability, to include PTSD, Diabetes, nephropathy, peripheral neuropathy, erectile dysfunction, and tinnitus including any medications taken for these conditions?

If it is determined that there is aggravation, to the extent that is possible, the examiner is requested to provide an opinion as to approximate baseline level of severity of the nonservice-connected condition before the onset of aggravation.

The examiner must explain the rationale for all opinions, citing to supporting clinical data and/or medical texts/treatises as deemed appropriate.  If the provider determines that a requested opinion(s) cannot be given without resort to speculation, the provider must explain the reason for that conclusion.

4.  Arrange for an appropriate physician (excluding all nurse practitioners) to provide an opinion on the etiology of the Veteran's hypertension.  The Veteran's claims file must be reviewed by the examiner in conjunction with providing the opinion.  Based on the review of the record, the examiner should provide an opinion that responds to the following: 

a. Is it as likely as not (50 percent or greater probability) that the current diagnosis of hypertension was caused by a service connected disability, to include PTSD, Diabetes, nephropathy, peripheral neuropathy, erectile dysfunction, and tinnitus including any medications taken for these conditions??
b. Is it as likely as not (50 percent or greater probability) that the current diagnosis of hypertension was aggravated by a service connected disability, to include PTSD, Diabetes, nephropathy, peripheral neuropathy, erectile dysfunction, and tinnitus including any medications taken for these conditions??  

If it is determined that there is aggravation, to the extent that is possible, the examiner is requested to provide an opinion as to approximate baseline level of severity of the nonservice-connected condition before the onset of aggravation.

The examiner must explain the rationale for all opinions, citing to supporting clinical data and/or medical texts/treatises as deemed appropriate.  If the provider determines that a requested opinion(s) cannot be given without resort to speculation, the provider must explain the reason for that conclusion.

5.  The RO should then review the record and readjudicate the claim of service connection for a gastrointestinal disorder and hypertension on the merits.  If the claim remains denied, the RO should issue an appropriate supplemental statement of the case, and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate consideration.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
H. SEESEL 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252  (West 2014), only a decision of the Board of Veterans' Appeals  is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b)  (2015).





